THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.
 
WARRANT TO PURCHASE STOCK
 
Company:
WAFERGEN BIO-SYSTEMS, INC., a Nevada corporation
Number of Shares:
95,368
Class of Stock:
Common
Warrant Price:
$1.468
Issue Date:
December 7, 2010
Expiration Date:
The 5th anniversary after the Issue Date
Credit Facility:
This Warrant is issued in connection with the Loan and Security
 
Agreement between Company and Oxford Finance Corporation
 
dated as of December 7, 2010, as amended from time to time
 
(the “Loan Agreement”).



THIS WARRANT CERTIFIES THAT, for good and valuable consideration, including
without limitation the mutual promises contained in the Loan Agreement OXFORD
FINANCE CORPORATION (together with any successor or permitted assignee or
transferee of this Warrant, "Holder") is entitled to purchase the number of
fully paid and nonassessable shares of the common stock (the “Shares”) of the
Company at the Warrant Price, all as set forth above and as adjusted pursuant to
Article 2 of this Warrant, subject to the provisions and upon the terms and
conditions set forth in this Warrant.
 
ARTICLE 1.          EXERCISE.
 
1.1           Method of Exercise.  Holder may exercise this Warrant by
delivering the original of this Warrant together with a duly executed Notice of
Exercise in substantially the form attached as Appendix 1 to the principal
office of the Company.  Unless Holder is exercising the conversion right set
forth in Article 1.2, Holder shall also deliver to the Company a check, wire
transfer (to an account designated by the Company), or other form of payment
acceptable to the Company for the aggregate Warrant Price for the Shares being
purchased.
 
1.2           Conversion Right.  In lieu of exercising this Warrant as specified
in Article 1.1, Holder may from time to time convert this Warrant, in whole or
in part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share.  The fair market value of the Shares shall be
determined pursuant to Article 1.3.
 
1.3           Fair Market Value.  The fair market value of each Share shall be
the closing price of a Share reported for the trading day immediately before
Holder delivers this Warrant together with its Notice of Exercise to the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           Delivery of Certificate and New Warrant.  Promptly after Holder
exercises or converts this Warrant and, if applicable, the Company receives
payment of the aggregate Warrant Price, the Company shall deliver to Holder
certificates for the Shares acquired and, if this Warrant has not been fully
exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired.
 
1.5           Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation on surrender and cancellation of this Warrant, the
Company shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.
 
1.6           Treatment of Warrant Upon Acquisition of Company.
 
1.6.1          “Acquisition”.  For the purpose of this Warrant, “Acquisition”
means any sale, license, or other disposition of all or substantially all of the
assets of the Company, or any reorganization, consolidation, or merger of the
Company where the holders of the Company’s securities before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity after the transaction.
 
1.6.2          Treatment of Warrant at Acquisition.
 
A)           Upon the written request of the Company, Holder agrees that, in the
event of an Acquisition that is not an asset sale and in which the sole
consideration is cash, either (a) Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition or (b) if Holder
elects not to exercise the Warrant, this Warrant will expire upon the
consummation of such Acquisition.  The Company shall provide the Holder with
written notice of its request relating to the foregoing (together with such
reasonable information as the Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) days prior to the closing of the proposed
Acquisition.
 
B)           Upon the written request of the Company, Holder agrees that, in the
event of an Acquisition that is an “arms length” sale of all or substantially
all of the Company’s assets (and only its assets) to a third party that is not
an Affiliate (as defined below) of the Company (a “True Asset Sale”), either (a)
Holder shall exercise its conversion or purchase right under this Warrant and
such exercise will be deemed effective immediately prior to the consummation of
such Acquisition or (b) if Holder elects not to exercise the Warrant, this
Warrant will continue until the Expiration Date if the Company continues as a
going concern following the closing of any such True Asset Sale.  The Company
shall provide the Holder with written notice of its request relating to the
foregoing (together with such reasonable information as the Holder may request
in connection with such contemplated Acquisition giving rise to such notice),
which is to be delivered to Holder not less than ten (10) days prior to the
closing of the proposed Acquisition.
 
C)           Upon the closing of any Acquisition other than those particularly
described in subsections (A) and (B) above, the successor entity shall assume
the obligations of this Warrant, and this Warrant shall be exercisable for the
same securities, cash, and property as would be payable for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing.  The
Warrant Price and/or number of Shares shall be adjusted accordingly.
 
 
2

--------------------------------------------------------------------------------

 
 
As used herein “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten (10) percent or more of the stock of Company, any
person or entity that controls or is controlled by or is under common control
with such persons or entities, and each of such person’s or entity’s officers,
directors, joint venturers or partners, as applicable.
 
ARTICLE 2.          ADJUSTMENTS TO THE SHARES.
 
2.1           Stock Dividends, Splits, Etc.  If the Company declares or pays a
dividend on the shares of its common stock payable in common stock, or other
securities, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend occurred.  If the Company subdivides the shares of
its common stock by reclassification or otherwise into a greater number of
shares or takes any other action that causes the outstanding shares of its
common stock to become converted into a greater number of shares of common
stock, the number of Shares shall be proportionately increased and the Warrant
Price shall be proportionately decreased.  If the outstanding shares of the
Company’s common stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.
 
2.2           Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised or converted immediately before such reclassification, exchange,
substitution, or other event.  The Company or its successor shall promptly issue
to Holder an amendment to this Warrant setting forth the number and kind of such
new securities or other property issuable upon exercise or conversion of this
Warrant as a result of such reclassification, exchange, substitution or other
event that results in a change of the number and/or class of securities issuable
upon exercise or conversion of this Warrant and the amended Warrant Price.  The
amendment to this Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
2 including, without limitation, adjustments to the Warrant Price and to the
number of securities or property issuable upon exercise of the new Warrant.  The
provisions of this Article 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.
 
2.3           No Impairment.  The Company shall not, by amendment of its
Certificate of Incorporation or through a reorganization, transfer of assets,
consolidation, merger, dissolution, issue, or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by the Company, but
shall at all times in good faith assist in carrying out of all the provisions of
this Article 2 and in taking all such action as may be necessary or appropriate
to protect Holder’s rights under this Article against impairment.
 
2.4           Fractional Shares.  No fractional Shares shall be issuable upon
exercise or conversion of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional share
interest arises upon any exercise or conversion of the Warrant, the Company
shall eliminate such fractional share interest by paying Holder the amount
computed by multiplying the fractional interest by the fair market value of a
full Share computed as set forth in Article 1.3 above.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5           Certificate as to Adjustments.  Upon each adjustment of the
Warrant Price, the Company shall promptly notify Holder in writing, and, at the
Company’s expense, promptly compute such adjustment, and furnish Holder with a
certificate of its Chief Financial Officer setting forth such adjustment and the
facts upon which such adjustment is based.  The Company shall, upon written
request, furnish Holder a certificate setting forth the Warrant Price in effect
upon the date thereof and the series of adjustments leading to such Warrant
Price.
 
ARTICLE 3.          REPRESENTATIONS AND COVENANTS OF THE COMPANY.
 
3.1           Representations and Warranties.  The Company represents and
warrants and covenants to the Holder as follows:  all Shares which may be issued
upon the exercise of the purchase right represented by this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and nonassessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.
 
3.2           Notice of Certain Events. If the Company proposes at any time (a)
to declare any dividend or distribution upon any of its stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for sale any shares of the Company’s capital stock (or other
securities convertible into such capital stock), other than (i) pursuant to the
Company’s stock option or other compensatory plans, (ii) in connection with
commercial credit arrangements or equipment financings, or (iii) in connection
with strategic transactions for purposes other than capital raising; (c) to
effect any reclassification or recapitalization of any of its stock; (d) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder: (1) at least 10 days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; and (2) in the case of the matters referred to
in (c) and (d) above at least 10 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event).  Company will also
provide information requested by Holder reasonably necessary to enable the
Holder to comply with the Holder’s accounting or reporting requirements.
 
3.3           No Shareholder Rights.  Except as provided in this Warrant, the
Holder will not have any rights as a shareholder of the Company until the
exercise of this Warrant.
 
ARTICLE 4.          REPRESENTATIONS, WARRANTIES OF THE HOLDER.  The Holder
represents and warrants to the Company as follows:
 
4.1           Purchase for Own Account.  This Warrant and the securities to be
acquired upon exercise of this Warrant by the Holder will be acquired for
investment for the Holder’s account, not as a nominee or agent, and not with a
view to the public resale or distribution within the meaning of the Act.  Holder
also represents that the Holder has not been formed for the specific purpose of
acquiring this Warrant or the Shares.
 
 
4

--------------------------------------------------------------------------------

 

4.2           Disclosure of Information.  The Holder has received or has had
full access to all the information it considers necessary or appropriate to make
an informed investment decision with respect to the acquisition of this Warrant
and its underlying securities.  The Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Holder or to which the
Holder has access.
 
4.3           Investment Experience.  The Holder understands that the purchase
of this Warrant and its underlying securities involves substantial risk.  The
Holder has experience as an investor in securities of companies in the
development stage and acknowledges that the Holder can bear the economic risk of
such Holder’s investment in this Warrant and its underlying securities and has
such knowledge and experience in financial or business matters that the Holder
is capable of evaluating the merits and risks of its investment in this Warrant
and its underlying securities and/or has a preexisting personal or business
relationship with the Company and certain of its officers, directors or
controlling persons of a nature and duration that enables the Holder to be aware
of the character, business acumen and financial circumstances of such persons.
 
4.4           Accredited Investor Status.  The Holder is an “accredited
investor” within the meaning of Regulation D promulgated under the Act.
 
4.5           The Act.  The Holder understands that this Warrant and the Shares
issuable upon exercise or conversion hereof have not been registered under the
Act in reliance upon a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of the Holder’s investment intent
as expressed herein.  The Holder understands that this Warrant and the Shares
issued upon any exercise or conversion hereof must be held indefinitely unless
subsequently registered under the Act and qualified under applicable state
securities laws, or unless exemption from such registration and qualification
are otherwise available.
 
ARTICLE 5.          MISCELLANEOUS.
 
5.1           Term.  This Warrant is exercisable in whole or in part at any time
and from time to time on or before the Expiration Date.
 
5.2           Legends.  This Warrant and the Shares shall be imprinted with a
legend in substantially the following form:
 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.
 
 
5

--------------------------------------------------------------------------------

 

5.3           Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issuable upon exercise of this Warrant may not be transferred or assigned
in whole or in part without compliance with applicable federal and state
securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the
Company).  The Company shall not require Holder to provide an opinion of counsel
if the transfer is to any affiliate of Holder.  Additionally, the Company shall
also not require an opinion of counsel if there is no material question as to
the availability of Rule 144, including, without limitation, current information
as referenced in Rule 144(c), Holder represents that it has complied with Rule
144(d) and (e) in reasonable detail, the selling broker represents that it has
complied with Rule 144(f), and the Company is provided with a copy of Holder’s
notice of proposed sale.
 
5.4           Transfer Procedure.  After receipt by Holder of the executed
Warrant, Holder may transfer this Warrant to any affiliate of Holder, by
execution of an Assignment substantially in the form of Appendix 2.  Subject to
the provisions of Article 5.3 and upon providing Company with written notice,
any subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the Shares issuable directly or
indirectly, upon conversion of the Shares, if any) to any transferee, provided,
however, in connection with any such transfer, any subsequent Holder will give
the Company notice of the portion of the Warrant being transferred with the
name, address and taxpayer identification number of the transferee and Holder
will surrender this Warrant to the Company for reissuance to the transferee(s)
(and Holder if applicable).
 
5.5           Notices.  All notices and other communications from the Company to
the Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may (or on the first business day after transmission by
facsimile) be, in writing by the Company or such Holder from time to
time.  Effective upon receipt of the fully executed Warrant and the initial
transfer described in Article 5.4 above, all notices to the Holder shall be
addressed as follows until the Company receives notice of a change of address in
connection with a transfer or otherwise:
 
Oxford Finance Corporation
133 N. Fairfax Street
Alexandria, VA 22314
Attn: Tim A. Lex, Chief Operating Officer
Telephone: (703) 519-4900
Facsimile: (703) 519-5225
 
Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:
 
WAFERGEN BIO-SYSTEMS, INC.
46531 Fremont Blvd.
Fremont, CA  94538
 
Attn:  Chief Financial Officer
Tel.:                                           
Fax:                                           
 
5.6           Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
 
 
6

--------------------------------------------------------------------------------

 
 
5.7           Attorneys’ Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.
 
5.8           Automatic Conversion upon Expiration.  In the event that, upon the
Expiration Date, the fair market value of one Share as determined in accordance
with Article 1.3 above is greater than the Warrant Price in effect on such date,
then this Warrant shall automatically be deemed on and as of such date to be
converted pursuant to Article 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised or converted,
and the Company shall promptly deliver a certificate representing the Shares (or
such other securities) issued upon such conversion to the Holder.
 
5.9           Counterparts.  This Warrant may be executed in counterparts, all
of which together shall constitute one and the same agreement.
 
5.10         Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.
 
[Balance of Page Intentionally Left Blank]

 
7

--------------------------------------------------------------------------------

 

“COMPANY”
     
WAFERGEN BIO-SYSTEMS, INC.
     
By:
  
       
Name:
  
   
(Print)
 
Title:
President and Chief Executive Officer
     
“HOLDER”
     
OXFORD FINANCE CORPORATION
     
By:
  
       
Name:
  
   
(Print)
       
Title:
   

 
[Signature Page to Warrant to Purchase Common Stock]
 
 

--------------------------------------------------------------------------------

 

APPENDIX 1
NOTICE OF EXERCISE
 
1.           Holder elects to purchase ___________ shares of the Common Stock of
WAFERGEN BIO-SYSTEMS, INC. pursuant to the terms of the attached Warrant, and
tenders payment of the purchase price of the shares in full.
 
[or]
 
1.           Holder elects to convert the attached Warrant into Shares/cash
[strike one] in the manner specified in the Warrant.  This conversion is
exercised for _____________________ of the Shares covered by the Warrant.
 
[Strike paragraph that does not apply.]
 
2.           Please issue a certificate or certificates representing the shares
in the name specified below:
 

 
  
   
Holders Name
   
  
   
  
   
(Address)
 

 
3.           By its execution below and for the benefit of the Company, Holder
hereby restates each of the representations and warranties in Article 4 of the
Warrant as the date hereof.
 

 
HOLDER:
 
  
     
By:
  
       
Name: 
  
       
Title:
  
       
(Date):
  

 
 

--------------------------------------------------------------------------------

 

APPENDIX 2
 
ASSIGNMENT
 
For value received, Oxford Finance Corporation hereby sells, assigns and
transfers unto
 
Name:
Address:
 
Tax ID:
 
that certain Warrant to Purchase Stock issued by WAFERGEN BIO-SYSTEMS, INC. (the
“Company”), on December 7, 2010 (the “Warrant”) together with all rights, title
and interest therein.
 

 
OXFORD FINANCE CORPORATION
     
By:
  
       
Name: 
  
       
Title:
  
   
Date:
  
 

 
By its execution below, and for the benefit of the Company,
                          makes each of the representations and warranties set
forth in Article 4 of the Warrant and agrees to all other provisions of the
Warrant as of the date hereof.
 

                         
By:
  
           
Name:
  
           
Title:
  
 

 
 

--------------------------------------------------------------------------------

 